AO 2453 (CASDRev. 02/18) .ludgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(F or Revocation of Probation or Supervised Release)
V. (For Offenses Committed On or After November I, 1987)

Omar Centeno-Sepulveda
Case Number: l4-cr-O3 561-JAH-l

 

 

 

 

 

 

Sandra Hourani, FD E l l E D _
Defendant's Attorney
REGlsTRATloN No. 48703298
m . FEB 14 2019
THE DEFENDANTZ CLERK, U.S. DISTVEICT COURT
admitted guilt to violation of allegation(s) No. One. soo HERN D'STR*CT op CAUFORN\'A
l v t ..
|:l was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

l nv l , Committed a federal, state or local offense

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Eebruarv ll. 2019

Date of Imposition of Sentence

   
 

ouston \"__"°'/
ITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Adrian Lopez

Judgment - Page 2 of 2
CASE NUMBER:

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Nine months consecutive to sentence in case lSCR4928-JAH.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

E|:l

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
E] at A.M. on

 

|:l as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

|:l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows: ‘

Defendant delivered on to

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

